Case 20-40163-JMM            Doc 119 Filed 01/06/21 Entered 01/06/21 22:42:07                        Desc
                           Imaged Certificate of Notice Page 1 of 8


                                            !"#$%&'($)$%('
                                         *)"+,!-$./'.0!,$'
                                          &#($,#.$'01'#&)20'
    '
        #3',45'                                          .BA4'"<9'CD?EDFGH?IJJ'
        '                                                !
        ,0*%,$')66%"')!$0'7,0!-8'#".9'                   .KBL;4='FF'
        '
        '''''&4:;<=>&4:;<=?@3?-<AA4AA@<39'

    !
           "#$%&'!#(!)'*+%",!#"!-%.&/#.0+'!.$*$'1'"$!2-3$4!"#4!5567!
                        (%/'-!89!-'8$#+:%":;#..'..%#"!
                                     *<=!
             "#$%&'!$#!&+'-%$#+.!(#+!&#;%'.!#(!;/*"!2-3$4!"#4!55>7!
                   *"-!-%.&/#.0+'!.$*$'1'"$!2-3$4!"#4!5567!
                                      !
                         $#!$)'!-'8$#+:%":;#..'.%#"?!
                *//!&+'-%$#+.?!*"-!#$)'+!;*+$%'.!%"!%"$'+'.$@!
    !
              /0!' ),%' 2%,%*/' "0$#1#%&' ;KB;' ;K4' &4:;<=' @3' -<AA4AA@<3' KBA' M@N4O' B'
        L=<L<A4O' &@APN<AQ=4' (;B;4R43;' P<3;B@3@3S' @3M<=RB;@<3' P<3P4=3@3S' ;K4' &4:;<=' @3'
        L<AA4AA@<38' B3' 4TLNB3B;@<3' <M' ;K4' -NB3' <M' ,4<=SB3@UB;@<38' B' :=@4M' 4TLNB3B;@<3' <M' ;K4'
        :QA@34AA'BP;@V@;@4A'B3O'M@3B3P@BN'@3M<=RB;@<39'
    '
              /0!' ),%' 1!,$2%,' "0$#1#%&' ;KB;' B' K4B=@3S' ;<' O4;4=R@34' WK4;K4=' AQPK'
        A;B;4R43;'P<3;B@3A'BO4XQB;4'@3M<=RB;@<3'BA'=4XQ@=4O':Y'(4P;@<3'FFCZ'<M'$@;N4'FF'!3@;4O'
        (;B;4A'.<O48'W@NN':4'K4NO':4M<=4';K4'!('*B3[=QL;PY'IQOS4'I<A4LK'J9'J4@4='B;';K4'!3@;4O'
        (;B;4A' .<Q=;K<QA48' <3' (ABCDECF! G?! HIH5! EJ! 5I@II! E4K4! V@B' ;4N4LK<3@P' P<3M4=43P4' BA'
        M<NN<WA5''
              '
                     F?\]]?HHG?F\C^'
                     )PP4AA'.<O45''Z]\FC\]_''
                     (4PQ=@;Y'.<O45'FCHE_'
    '
    `=@;;43'<:a4P;@<3A'B3O><='L=<L<A4O'R<O@M@PB;@<3A';<';K4'&@APN<AQ=4'(;B;4R43;'RQA;':4'M@N4O'
    3<;'N4AA';KB3'A4V43'b]c'OBYA'L=@<=';<';K4';@R4'A4;'M<='K4B=@3S9'
    '
            /0!'),%'1!,$2%,'"0$#1#%&';KB;'P<L@4A'<M';K4'L=<L<A4O'-NB3'B3O'&@APN<AQ=4'
    (;B;4R43;'B=4'<3'M@N4'W@;K';K4'.<Q=;'B3O'BVB@NB:N4';<'Y<Q'M<='@3AL4P;@<39',4XQ4A;A'M<='P<L@4A'
    <M';K4'-NB3'B3O'&@APN<AQ=4'(;B;4R43;'AK<QNO':4'O@=4P;4O';<';K4'LNB3'L=<L<343;d'3BR4'B3O'
    BOO=4AA'BA'M<NN<WA5'
    !                              '
Case 20-40163-JMM           Doc 119 Filed 01/06/21 Entered 01/06/21 22:42:07                              Desc
                          Imaged Certificate of Notice Page 2 of 8


    '       "BR45''           (;4V43'69'$BSSB=;'
    '       )OO=4AA5'         -0'*<T'HDDZ8'#OBK<'1BNNA8'#&''\HEDH'
    '       -K<345''          bCD\c'ZZC?GEEC'
      '
    $K4=4'B=4' CZ' LBS4A' @3' ;K4' L=<L<A4O' &@APN<AQ=4'(;B;4R43;' B3O' CG' LBS4A' @3' ;K4' L=<L<A4O'
    -NB39'
    '
            /0!'),%'1!,$2%,'"0$#1#%&';KB;'@M';K4'&@APN<AQ=4'(;B;4R43;'@A'BLL=<V4O':Y'
    ;K4' .<Q=;8' B' P<LY' <M' ;K4' 0=O4=' W@NN' :4' L=<V@O4O' ;<' BNN' LB=;@4A' @3' @3;4=4A;' BN<3S' W@;K' ;K4'
    L=<L<A4O'-NB3'<M'=4<=SB3@UB;@<39'
            '
            /0!' ),%' 1!,$2%,' "0$#1#%&' ;KB;' ;K4' K4B=@3S' QL<3' ;K4' BO4XQBPY' <M' ;K4'
    &@APN<AQ=4'(;B;4R43;'RBY':4'BOa<Q=34O'M=<R';@R4';<';@R4':Y'B33<Q3P4R43;'RBO4'@3'<L43'
    P<Q=;'W@;K<Q;'MQ=;K4='W=@;;43'3<;@P4';<'LB=;@4A'@3'@3;4=4A;9'
    '
      &)$%&5'         IB3QB=Y'E8'CDCF'
      '
      '     '         J)/"%('$)77),$'-66.'
      '
      '
      '     '         !"!#$%&'&(#)*#+,--,.%/#0"1*'
      '     '         (;4V43'69'$BSSB=;'#
    !
    !




    !"#$%&'"(')&*+$!,'"!'-$.%/".0+&'.#*#&1&!#'234'!"#$%&'#"'%+&-$#"+.'("+'%"5$&.'
    "('5/*!'*!-'-$.%/".0+&'.#*#&1&!#'
    "#$%!&'(!)!
            Case 20-40163-JMM                     Doc 119 Filed 01/06/21 Entered 01/06/21 22:42:07                                               Desc
                                                Imaged Certificate of Notice Page 3 of 8
                                                              United States Bankruptcy Court
                                                                     District of Idaho
In re:                                                                                                                 Case No. 20-40163-JMM
Robert Allen Auto Group, Inc.                                                                                          Chapter 11
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0976-4                                                  User: klemmon                                                              Page 1 of 6
Date Rcvd: Jan 04, 2021                                               Form ID: pdf042                                                         Total Noticed: 215
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 06, 2021:
Recip ID                   Recipient Name and Address
db                     +   Robert Allen Auto Group, Inc., 9075 Stoney Creek Rd., Pocatello, ID 83204-7242
aty                    +   Duane M Geck, Severson & Werson, P.C., One Embarcadero Center, Suite 2600, San Francisco, CA 94111-3715
aty                    +   Robert J. Maynes, P.O. Box 3005, Idaho Falls, ID 83403-3005
aty                    +   Steven L Taggart, Maynes Taggart PLLC, P.O. Box 3005, Idaho Falls, ID 83403-3005
cr                     +   American Express National Bank c/o Zwicker & Assoc, 80 Minuteman Road, P.O. Box 9043, Andover, MA 01810-0943
cr                     +   Balboa Capital Corporation, C/o Jeffrey E. Rolig, PO Box 5455, Twin Falls, ID 83303-5455
r                      +   Greg Johnston, Keller Williams Realty East Idaho, 3525 Merlin Drive, Idaho Falls, ID 83404-4952
cr                    #+   Robert E Allen, 2866 Hunter's Loop #601, Blackfoot, ID 83221-6208
cr                     +   U.S. Bank National Association, Worst, Stover, Gadd & Spiker, P.L.L.C., P.O. Box 1544, Boise, ID 83701-1544
5106831                +   Advanced Auto Parts, PO Box 404875, Atlanta, GA 30384-4875
5115949                +   Airgas USA, LLC, Central Business Div., 110 W. 7th, Tulsa, OK 74119-1031
5106832                +   All Florida Towing, 1107 Old Dixie Highway, West Palm Beach, FL 33403-2311
5106833                    AllData, PO Box 848379, Dallas, TX 75284-8379
5106834                +   Alldata Automotive Intell., 9650 W. Taron Dr. Ste. 100, Elk Grove, CA 95757-8197
5106835                    Allen Maxwell Silver, PO Box 450, Fair Lawn, NJ 07410
5106836                +   Altus Receivables Mngmt., 2400 Veterans Memorial Blvd., Suite 300, Kenner, LA 70062-8725
5106841                +   AmeriPride, 403 Main Ave. West, Twin Falls, ID 83301-5911
5106837                    American Express, c/o Tiffany Maldonado, Esq., 1551 S. Wash. Ave. Ste 404, Piscataway, NJ 08854
5107012                +   American Express National Bank, c/o Zwicker Associates, P.C., 80 Minuteman Road Po Box 9043, Andover, MA 01810-0943
5112699                +   American Express National Bank, c/o Zwicker & Associates, P.C., 80 Minuteman Road, P.O. Box 9043, Andover, MA 01810-0943
5106838                +   American Express Travel, Related Services Co., Inc., 200 Vesey Street, New York, NY 10285-1000
5119909                +   American Express Travel Related Services Co., Inc., c/o Zwicker and Associates, P.C., Attorneys/Agents for Creditor, P.O. 9043, Andover,
                           MA 01810-0943
5106839                +   American Tire Dist., PO Box 889, Huntersville, NC 28070-0889
5106840                +   American Tire Dist., 1815 S. 4650 W., Salt Lake City, UT 84104-5317
5106843                    Amtrust North America, PO Box 6939, Cleveland, OH 44101-1939
5106845                +   Andrew S. Elliott, Esq., One Embarcadero Center,, Suite 2600, San Francisco, CA 94111-3715
5106846                +   Angela Allen, 9075 Stone Creek Rd., Pocatello, ID 83204-7242
5106847                +   AutoZone, 780 Yellowstone, Pocatello, ID 83201-4407
5106848                    AutoZone, Inc., PO Box 791409, Baltimore, MD 21279-1409
5106849                    AutoZone, Inc., PO Box 116067, Atlanta, GA 30368-6067
5106850                +   Balboa Capital, 575 Anton Blvd. 12th Floor, Costa Mesa, CA 92626-7685
5106851                +   Balboa Capital Corp., 2010 Main St., Ste. 1100, Irvine, CA 92614-8250
5106852                +   Balboa Capital Corp., 5775 Enterprise, Warren, MI 48092-3463
5106854                +   Bank of America N.A., 9000 Southside Blvd., FL9-600-01-57, Jacksonville, FL 32256-0793
5106855                    Bank of West, 574 Sansome St. 19th Floor, San Francisco, CA 94111
5106856                +   Bannock County Treasurer, 624 E. Center St., Rm. 203, Pocatello, ID 83201-6274
5106857               #+   Barr Credit Services, 5151 E. Broadway Blvd., Suite 800, Tucson, AZ 85711-3775
5106858                +   Battery Systems, 12322 Monarch St., Garden Grove, CA 92841-2909
5106859                +   Beaverton Infiniti, PO Box 728, Beaverton, OR 97075-0728
5106860                +   Benedetto Law Group, 2372 Morse Ave. Suite 130, Irvine, CA 92614-6234
          Case 20-40163-JMM              Doc 119 Filed 01/06/21 Entered 01/06/21 22:42:07                                     Desc
                                       Imaged Certificate of Notice Page 4 of 8
District/off: 0976-4                                       User: klemmon                                                      Page 2 of 6
Date Rcvd: Jan 04, 2021                                    Form ID: pdf042                                                 Total Noticed: 215
5106863            Blaize, Inc., 704 332nd. NE, Great Falls, MT 59404
5115950          + Brian J. Ferber, Esq., 5611 Fallbrook Ave., Woodland Hills, CA 91367-4243
5106878            CHS Inc., PO Box 64745, Saint Paul, MN 55164-0745
5106879            CHS, Inc., 5500 Cenex Drive, Inver Grove Heights, MN 55077-1721
5106880         ++ CITIBANK, PO BOX 790034, ST LOUIS MO 63179-0034 address filed with court:, Citi Bank, PO Box 78045, Phoenix, AZ 85062
5106867          + Caine Weiner, 2000 Warrington Way, Louisville, KY 40222-6467
5106866          + Caine Weiner, 2000 Warrington Way, Ste 150, Louisville, KY 40222-6467
5106869          + Capital One, 7933 Preston Rd., Plano, TX 75024-2359
5106870            Card Service Center, PO Box 569100, Dallas, TX 75356-9100
5106872          + Carquest Auto, PO Box 404875, Atlanta, GA 30384-4875
5106873            Cenex Fleet Fueling, PO Box 64127, Saint Paul, MN 55164-0127
5106874            Cenex Voyager Fleet, PO Box 64745, Saint Paul, MN 55164-0745
5123789          + Centurylink Communications, LLC dba CenturyLink, Attn: CenturyLink Communications, LLC -, 1025 EL Dorado Blvd, Broomfield, CO
                   80021-8254
5106877          + Chemwest LLC, 250 S. Blvd. Suite B, Idaho Falls, ID 83402-4811
5115951          + City-County Sanitation, 3630 York Rd., Helena, MT 59602-6417
5106882          + CoreLogic Credco LLC, 10277 Scripps Ranch Blvd., San Diego, CA 92131-1273
5106881          + Corelogic Credco LLC, PO Box 847070, Dallas, TX 75284-7070
5106883          + Corporate Fleet Auto Express, PO Box 174, Springdale, WA 99173-0174
5106884         #+ Cottonwood Motors, Inc., 50 E. Central Ave., Salt Lake City, UT 84107-1537
5106885          + Credit Protectoin Assoc. LP, 2500 Dallas Pkwy, Suite 500, Plano, TX 75093-4805
5106886            Cuna Mutual Group, PO Box 391, Madison, WI 53701-0391
5115406          + DIRECT AUTOMOTIVE DISTRIBUTING, PO BOX 9129, SPOKANE, WA 99209-9129
5106887          + Dani McDonald, 1502 Boston Rd., Helena, MT 59602-7332
5106888          + Dash Designs, 615 W. Knox Rd., Tempe, AZ 85284-3803
5106889          + Dealer Dot Com, PO Box 936711, Atlanta, GA 31193-6711
5106890            Dealer-FX Group Inc., 80 Tiverton Court, Ste. 500, Markham ON L3R 0G4, Canada
5106891          + Dealer-FX Group, Inc., c/o T60122U, PO Box 66512, Chicago, IL 60666-0469
5106892          + Dealersocket, PO Box 843876, Los Angeles, CA 90084-3876
5106893          + Dealertrack, PO Box 6129, New York, NY 10249-6129
5106895          + Demarios, Inc., dba Demarios Buick GMC Truck, PO Box 8539, Missoula, MT 59807-8539
5106896          + Diligenz, Inc., 6500 Harbour Heights Pkwy, Suite 400, Mukilteo, WA 98275-4889
5106897          + Direct Automotive Dist., PO Box 9129, Spokane, WA 99209-9129
5106898            Direct Automotive Distrib., 2775 E. 14th North, Idaho Falls, ID 83406
5106899          + Divine Film Solutions, 35 Mountain Dr., Pocatello, ID 83204-4724
5124596          + Donald H. Cram, Severson & Werson, A Professional C, One Embarcadero Center, Suite 2600, San Francsico, CA 94111-3715
5106900            Eastern Commercial Credit, PO Box 340102, Dayton, OH 45434-0102
5115953            Emerald Services, Inc., PO Box 382066, Pittsburgh, PA 15250-8066
5106901            Enterprise Holdings, PO Box 804914, Kansas City, MO 64180-4914
5106904         ++ FIFTH THIRD BANK, MD# ROPS05 BANKRUPTCY DEPT, 1850 EAST PARIS SE, GRAND RAPIDS MI 49546-6253 address filed
                   with court:, Fifth Third Bank, 38 Fountain Square Plaza, Cincinnati, OH 45263
5106903          + FedEx, 3965 Airways Blvd., Module G, 4th Floor, Memphis, TN 38116-5017
5106902            FedEx, PO Box 94515, Palatine, IL 60094-4515
5106905          + First American Payment Sys., 100 Throckmorton, Ste. 1800, Fort Worth, TX 76102-2802
5106908            First Bankcard, PO Box 3331, Omaha, NE 68103-0331
5106907            First Bankcard, PO Box 2818, Omaha, NE 68103-2818
5106906            First Bankcard, PO Box 2457, Omaha, NE 68103-2457
5106909          + First Data Global Leasing, PO Box 173845, Denver, CO 80217-3845
5106910          + Fisher's Technology, 575 E. 42nd Street, Garden City, ID 83714-6322
5106911          + Fitech, 301 Commerce St., Ste. 1400, Fort Worth, TX 76102-4114
5106913          + Flying M Machine Fab., 3148 East Lyndale Ave., Helena, MT 59601-6445
5106914            GB Collects, LLC, 1253 Haddonfield Berlin Rd., Voorhees, NJ 08043-4847
5118259         ++ GREATAMERICA FINANCIAL SERVICES CORPORATION, PO BOX 609, CEDAR RAPIDS IA 52406-0609 address filed with
                   court:, GreatAmerica Financial Services Corporation, ATTN: Peggy Upton, 625 First St SE, Ste 800, Cedar Rapids, IA 52401
5106915            General Distributing Co., PO Box 2606, Great Falls, MT 59403-2606
5106916          + Glacier Family of Banks, 49 Commons Loop, Kalispell, MT 59901-2679
5106917          + Golden West Enterprises, 1740 Holmes Ave., Butte, MT 59701-3515
5106918          + Great America Financial Serv, 625 First Street SE Ste. 800, Cedar Rapids, IA 52401-2031
5106919            Great America Financial Serv, PO Box 609, Cedar Rapids, IA 52406-0609
5106920          + Green Mewdow Auto Salvage, 7313 Green Meadow Drive, Helena, MT 59602-9381
5106921          + Hansen Janitorial, 410 South 1st., Pocatello, ID 83201-6447
5106923          + Helena Towing Service, LLC, PO Box 5057, Helena, MT 59604-5057
5135265          + IT&M Division, Inc., PO Box 5868, Helena, MT 59604-5868
          Case 20-40163-JMM                Doc 119 Filed 01/06/21 Entered 01/06/21 22:42:07                                        Desc
                                         Imaged Certificate of Notice Page 5 of 8
District/off: 0976-4                                         User: klemmon                                                         Page 3 of 6
Date Rcvd: Jan 04, 2021                                      Form ID: pdf042                                                    Total Noticed: 215
5106924          +   Idaho Dpt. of Transportation, Revenue Operations, PO Box 34, Boise, ID 83707-0034
5106927          +   Ireland Bank, PO Box 569100, Dallas, TX 75356-9100
5106928          +   Jackson Murdo Grant PC, 203 North Ewing Street, Helena, MT 59601-4202
5106929          +   Jaguar Land Rover, Downtown Salt Lake, 150 E. 500 S., Salt Lake City, UT 84111-3216
5106930          +   Jasons Auto Glass, 1051 Sawtooth, Pocatello, ID 83202-2608
5106931              Jonathan Neil Assoc., Inc., 17 West Main St., Suite 304, Freehold, NJ 07728
5122550              KXLF #1036, PO Box 35146, Seattle, WA 98124-5146
5106933          +   Ken Garff Jaguar, 150 E. 500 So., Salt Lake City, UT 84111-3216
5106934          +   Ken Garff MB, 575 S. State, Salt Lake City, UT 84111-3521
5106935              Ken Garff Nissan, 777 SW Temple, Salt Lake City, UT 84101
5106936          +   Ken Garff VW, 195 E. University, Orem, UT 84058-7687
5106937          +   Kengroff Williams, Inc., PO Box 4155, Sarasota, FL 34230-4155
5107005          +   Kengroff Williams, Inc., 2099 S State College Blvd #300, Anaheim, CA 92806-6149
5106938          +   Kengroff Williams, Inc., 2099 S. State College Blvd., Ste. 300, Anaheim, CA 92806-6149
5106939          +   Kenneth Edick, 3439 Blue Heron St., Helena, MT 59602-0534
5106940          +   Kingdom Keys, 1050 E. Center, Pocatello, ID 83201-5286
5106947          +   LKQ Eastern Idaho, PO Box 742922, Los Angeles, CA 90074-2922
5106948          +   LKQ of Eastern Idaho, 5497 S. 5th Ave., Pocatello, ID 83204-2232
5106949          +   LKQ/Keystone-West Region-W3, 11355 Dismantle Court, Rancho Cordova, CA 95742-6808
5106950              LLC CenturyLink Com., Business Services, PO Box 52187, Phoenix, AZ 85072-2187
5106941          +   Lamar of Billings, MT, 7505 Entryway Dr., Billings, MT 59101-6227
5106942          +   Larry Miller Chev, 5500 S. State, Murray, UT 84107-6031
5106943          +   Larry Miller Luxury, 5686 State Street, Salt Lake City, UT 84107-6179
5106946          +   Lithia Motors, PO Box 1268, Pocatello, ID 83204-1268
5106957          +   MTADA, 501 N. Sanders, Helena, MT 59601-4552
5106951          +   Mark A. Ellingsen, Esq., Spokesman Reivew Building, 608 Northwest Blvd. Ste. 300, Coeur D Alene, ID 83814-2174
5106952          +   Mercedes Benz Draper, 11548 S. Lone Peak Prkway., Draper, UT 84020-6891
5106953          +   Mercedes of Farmington, 555 W. Bourne Cir., Farmington, UT 84025-3653
5124520          +   Michelle H. Vanisko, Hinshaw & Vanisko, PLLC, 1 N. Last Chance Gulch, Ste. 1, Helena, MT 59601-4141
5121468          +   Milford Casualty Insurance, 800 Superior Ave. East 21st Floor, Cleveland, OH 44114-2613
5106955          +   Mitsubishi Motors North America, 6400 Katella Ave., Cypress, CA 90630-5208
5106956          +   Moncur Distribution, 2835 E. Morningside Dr., Idaho Falls, ID 83402-4623
5106958          +   Mygrant Glass Company Inc., c/o Jonathan Neil & Assoc., 18321 Ventura Blvd, Ste 1000, Tarzana CA 91356-4255
5106959          +   NAPA Auto Parts, PO Box 1425, Twin Falls, ID 83303-1425
5106962         ++   NISSAN MOTOR ACCEPTANCE CORPORATION, LOSS RECOVERY, PO BOX 660366, DALLAS TX 75266-0366 address filed
                     with court:, Nissan Motor Accept. Corp., 8900 Freeport Parkway, Irving, TX 75063
5106966          +   NMAC Wholesale Processing, 8900 Freeport Parkway, Irving, TX 75063-2409
5106960          +   New Day Products, 1704 N. Main Street, Pocatello, ID 83204-2599
5106963          +   Nissan Motor Accept. Corp., PO Box 660360, Dallas, TX 75266-0360
5106965              Nissan Motor Accept. Corp., PO Box 660620, Attn: Commercial Credit, Dallas, TX 75266-0620
5124597          +   Nissan Motor Acceptance Corporation, c/o Severson & Werson, A Profession, attn: Donald H. Cram, One Embarcadero Center, Suite
                     2600, San Francsico, CA 94111-3715
5106967          +   North Shore Agency, 270 Spagnoli Road, Ste. 110, Melville, NY 11747-3515
5106968          +   NorthWestern Energy, 11 E. Park. St., Butte, MT 59701-1711
5106969          +   Novus Glass, PO Box 462, McCammon, ID 83250-0462
5113151          +   Nwestco LLC, 115 Industrial Court, Kallispell, MT 59901-7991
5106970          +   O'Reilly Auto Parts, 1233 Yellowstone, Pocatello, ID 83201-4313
5124499          +   O'Reilly Automotive Stores Inc, Attn: Credit, PO Box 1156, Springfield, MO 65801-1156
5161752              PGW Auto Glass, PO Box 775583, Chicago, IL 60677-5583
5161751          +   PGW AutoGlass, 51 Dutilh Road, Ste 310, Cranberry Twp. PA 16066-4150
5121469              PacificSource Health Plans, Attn: Claims Refund Team, PO Box 7068, Springfield, OR 97475-0068
5106971          +   PacificSource Health Plans, PO Box 71096, Springfield, OR 97475-0182
5106972          +   Performance Outdoor, PO Box 4983, Pocatello, ID 83205-4983
5106973          +   Pioneer Lender Trustee Serv., 8151 W. Rifleman St., Boise, ID 83704-9003
5106974          +   Pioneer TItle Co. of Bannock, 135 N. Arthur, Pocatello, ID 83204-3106
5106975              Pitney Bowes Purchase Power, PO Box 371874, Pittsburgh, PA 15250-7874
5106976          +   Porter's Office, 435 West Center, Pocatello, ID 83204-3241
5135266          +   Premier Forty Financial, LLC, 2701 Sunset Ridge Dr., Suite 701, Rockwall, TX 75032-0243
5106977          +   Quality Foods Distributing, PO Box 11703, Bozeman, MT 59719-1703
5123788          +   Qwest Corporation dba CenturyLink, Attn: CenturyLink Communications, LLC -, 1025 EL Dorado Blvd, Broomfield, CO 80021-8254
5106978          +   Rebecca and Shane Parrow, 27 Stillwater Drive, Absarokee, MT 59001-6239
5106979          +   Robert Allard, 307 S. Billings Blvd. #64, Billings, MT 59101-4721
5106980          +   Robert T. Allen, 9075 Stoney Creek Rd., Pocatello, ID 83204-7242
            Case 20-40163-JMM                     Doc 119 Filed 01/06/21 Entered 01/06/21 22:42:07                                               Desc
                                                Imaged Certificate of Notice Page 6 of 8
District/off: 0976-4                                                  User: klemmon                                                              Page 4 of 6
Date Rcvd: Jan 04, 2021                                               Form ID: pdf042                                                         Total Noticed: 215
5115954                + Rocky Mountain Truck Access, PO Box 80844, Billing, MT 59108-0844
5106981                  Rogers Machinery Company, PO Box 230429, Portland, OR 97281-0429
5106982                + Santander Consumer USA, 5201 Rufe Snow Dr., Ste. 400, North Richland Hills, TX 76180-6036
5106983                + Santander Consumer USA, PO Box 744725, Atlanta, GA 30374-4725
5106984                + Scripps Center, 312 Walnut St., Cincinnati, OH 45202-4067
5106985                + Sky Blue Industries, Inc., 760 W. Exchange Rd., Ogden, UT 84401-1238
5122551                  State of Montana, Motor Vehicle Division, PO Box 201431, Helena, MT 59620-1431
5106987                  Sunrise Credit Services, Inc, PO Box 9100, Farmingdale, NY 11735-9100
5106988                + Susan K. Edick, 3439 Blue Heron St., Helena, MT 59602-0534
5106990                + Swire Coca-Cola, USA, 12634 South 265 West, Draper, UT 84020-7931
5106989                + Swire Coca-Cola, USA, PO Box 413121, Salt Lake City, UT 84141-3121
5106991                  TD Auto Finance, Mail Code MI1-012-11D, PO Box 9218, Farmington, MI 48333-9218
5106992                + Teton Honda, 1921 Hurley Dr., Pocatello, ID 83202-1903
5106994                + The Carmedic, 4521 Hedge Rd., Roxana, IL 62084-2735
5106995                + The Smith Group Chevrolet, PO Box 1896, Idaho Falls, ID 83403-1896
5115955                + The Third Element, Inc., 3116 E. Lyndale Ave., Helena, MT 59601-6445
5106996                + Tidalwave Car Wash, 115 Industrial Ct., Kalispell, MT 59901-7991
5106997                + Tire Depot, 55528 US Hwy 93, Polson, MT 59860-8193
5106998                + Tri County Disposal, 3630 York Road, Helena, MT 59602-8815
5106999                + Tyler Allen, 316 W. 200 S. Apt. 402, Salt Lake City, UT 84101-1451
5117545                + U.S. Bank, N.A. d/b/a U.S. Bank Equipment Finance, 1310 Madrid Street, Marshall, MN 56258-4099
5107000                + US Bank Equipment Finance, 1310 Madrid Street, Marshall, MN 56258-4099
5107001                  US Bank Equipment Finance, PO Box 790448, Saint Louis, MO 63179-0448
5107002                + US Bank Equipment Finance, SL-MO-C1WS, 1005 Convention Plaza, Saint Louis, MO 63101-1229
5107003                + Valley Bank, 3030 Montana Ave., Helena, MT 59601-0551
5124521                  Valley Bank of Helena, PO Box 5269, Helena, MT 59604-5269
5107004                + Valley Office Systems, 2050 1st St., Idaho Falls, ID 83401-4469
5107007                  VinSolutions, P Box 935595, Atlanta, GA 31193-5595
5107006                  VinSolutions, 3400 New Hyde Park Rd., New Hyde Park, NY 11042-1226
5107008                + Whitehall's Alpine Distrib., PO Box 298, Belgrade, MT 59714-0298
5107010                + XPO Logistics Freight, Inc., PO Box 982020, North Richland Hills, TX 76182-8020
5107009                  XPO Logistics Freight, Inc., 29559 Network Place, Chicago, IL 60673-1559
5107011                + XPO Logistics Freight, Inc., 9151 Boulevard 26 Bldg. A, North Richland Hills, TX 76180-5600

TOTAL: 194

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
aty                    + Email/Text: ase@severson.com
                                                                                        Jan 05 2021 00:57:00      Andrew S Elliot, Severson & Werson, P.C., One
                                                                                                                  Embarcadero Center, Suite 2600, San Francisco,
                                                                                                                  CA 94111-3715
5106842                + Email/Text: arlegal@amtrustgroup.com
                                                                                        Jan 05 2021 00:57:00      AmTrust North America, 800 Superior Ave. E,
                                                                                                                  Cleveland, OH 44114-2601
5106861                + Email/Text: bankruptcy@bfscapital.com
                                                                                        Jan 05 2021 00:57:00      BFS Capital, 3301 N. University Dr., Suite 300,
                                                                                                                  Coral Springs, FL 33065-4149
5106862                + Email/Text: rmckay@biehlcollects.com
                                                                                        Jan 05 2021 00:57:00      Biehl Biehl, 325 E. Fullerton Ave., Carol Stream,
                                                                                                                  IL 60188-1865
5106864                + Email/Text: updates@brennanclark.com
                                                                                        Jan 05 2021 00:57:00      Brennan Clark, 721 East Madison St. Ste 200,
                                                                                                                  Villa Park, IL 60181-3083
5106865                   Email/Text: rwild@c2cresources.com
                                                                                        Jan 05 2021 00:56:00      C2C Resources, 56 Parimeter Center East, Ste.
                                                                                                                  100, Atlanta, GA 30346
5106871                + Email/Text: carfaxbankruptcies@carfax.com
                                                                                        Jan 05 2021 00:57:00      CARFAX, 5860 Trinity Pkwy #600, Centreville,
                                                                                                                  VA 20120-1998
5115952                + Email/Text: banko4@cpicollects.com
                                                                                        Jan 05 2021 00:57:00      CPI Collection Prof. Inc., 3104 West Broadway,
                                                                                                                  Missoula, MT 59808-1614
5106868                   Email/Text: cms-bk@cms-collect.com
                                                                                        Jan 05 2021 00:57:00      Capital Management Services, 698 1/2 S. Ogden
                                                                                                                  Street, Buffalo, NY 14206-2317
            Case 20-40163-JMM                   Doc 119 Filed 01/06/21 Entered 01/06/21 22:42:07                                         Desc
                                              Imaged Certificate of Notice Page 7 of 8
District/off: 0976-4                                               User: klemmon                                                          Page 5 of 6
Date Rcvd: Jan 04, 2021                                            Form ID: pdf042                                                     Total Noticed: 215
5106875               + Email/Text: bmg.bankruptcy@centurylink.com
                                                                                   Jan 05 2021 00:57:00     CenturyLink, PO Box 91155, Seattle, WA
                                                                                                            98111-9255
5106894                  Email/Text: Bankruptcy@coxinc.com
                                                                                   Jan 05 2021 00:57:00     Dealertrack, 3400 New Hyde Park Rd., New Hyde
                                                                                                            Park, NY 11042
5106912               + Email/Text: bankruptcy@flagshipcredit.com
                                                                                   Jan 05 2021 00:57:00     Flagship, 3 Christy Dr. Ste. 201, Chadds Ford, PA
                                                                                                            19317-9670
5122804                  Email/Text: bk@iccu.com
                                                                                   Jan 05 2021 00:57:00     Idaho Central Credit Union, PO BOX 2469,
                                                                                                            Pocatello, ID 83206
5106925               + Email/Text: bankruptcynotices@tax.idaho.gov
                                                                                   Jan 05 2021 00:57:00     Idaho State Tax Commission, PO Box 36, Boise,
                                                                                                            ID 83722-0036
5106926                  Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                   Jan 05 2021 00:57:00     Internal Revenue Service, PO Box 7346,
                                                                                                            Philadelphia, PA 19101-7346
5106932               + Email/Text: srivera@jnacollect.com
                                                                                   Jan 05 2021 00:57:00     Jonathan Neil Assoc., Inc., 18321 Ventura Blvd.
                                                                                                            Ste 1000, Tarzana, CA 91356-4255
5106945               + Email/Text: CreditAdministration.department@lawsonproducts.com
                                                                                Jan 05 2021 00:57:00        Lawson Products, 8770 West Bryn Mawr Ave.,
                                                                                                            Ste. 900, Chicago, IL 60631-3780
5106944               + Email/Text: CreditAdministration.department@lawsonproducts.com
                                                                                Jan 05 2021 00:57:00        Lawson Products, PO Box 809401, Chicago, IL
                                                                                                            60680-9401
5106954                  Email/Text: mitchell1.snapon.finance@mitchell1.com
                                                                                   Jan 05 2021 00:57:00     Mitchell1, 25029 Network Place, Chicago, IL
                                                                                                            60673-1250
5106961                  Email/Text: suzie.solden@nsfal.com
                                                                                   Jan 05 2021 00:57:00     New Start Financial, PO Box 709473, Sandy, UT
                                                                                                            84070
5106986               + Email/Text: BANKRUPTCIES@CABLEONE.BIZ
                                                                                   Jan 05 2021 00:57:00     Sparklight, PO Box 78000, Phoenix, AZ
                                                                                                            85062-8000

TOTAL: 21


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
r                             Greg Johnston
cr                            Nissan Motor Acceptance Corporation
5106844                       Andreanna Garzia, Unknown Address
5139269                       Idaho State Tax Commission PO Box 36 Boise ID 8372, Johnson Mark P.O Box 3023 Meridian ID 83, Machol and Johnnes LLC
                              P.O. Box 170579 B, Dish Network 9601 S. Meridian Blvd. Engl, Verizon Wireless 140W. State St New York, Medical Recovery
                              Services 430 Shoup Ave.
5106853         *+            Balboa Capital Corporation, 575 Anton Blvd. 12th Floor, Costa Mesa, CA 92626-7685
5106964         *P++          NISSAN MOTOR ACCEPTANCE CORPORATION, LOSS RECOVERY, PO BOX 660366, DALLAS TX 75266-0366, address
                              filed with court:, Nissan Motor Accept. Corp., 990 W. 190th St., Torrance, CA 90502
5106993         ##+           Teton Hundai, 1350 Yellowstone Ave., Pocatello, ID 83201-4316

TOTAL: 4 Undeliverable, 2 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.
             Case 20-40163-JMM                 Doc 119 Filed 01/06/21 Entered 01/06/21 22:42:07                                          Desc
                                             Imaged Certificate of Notice Page 8 of 8
District/off: 0976-4                                              User: klemmon                                                         Page 6 of 6
Date Rcvd: Jan 04, 2021                                           Form ID: pdf042                                                    Total Noticed: 215

Date: Jan 06, 2021                                        Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 4, 2021 at the address(es) listed
below:
Name                             Email Address
David Wayne Newman
                                 on behalf of U.S. Trustee US Trustee ustp.region18.bs.ecf@usdoj.gov

Donald H Cram
                                 on behalf of Creditor Nissan Motor Acceptance Corporation dhc@severson.com

Gary L Rainsdon
                                 on behalf of Trustee Gary L Rainsdon trustee@filertel.com
                                 id12@ecfcbis.com;lori@filertel.com;cblackburn@filertel.com;jhancock@filertel.com

Gary L Rainsdon
                                 trustee@filertel.com id12@ecfcbis.com;lori@filertel.com;cblackburn@filertel.com;jhancock@filertel.com

Jeffrey E Rolig
                                 on behalf of Creditor Balboa Capital Corporation jrolig@roliglaw.com

Laurie Cayton
                                 on behalf of U.S. Trustee US Trustee laurie.cayton@usdoj.gov

Laurie A Cayton
                                 on behalf of U.S. Trustee US Trustee laurie.cayton@usdoj.gov

Louis Vaughn Spiker
                                 on behalf of Creditor U.S. Bank National Association lvs@magicvalleylaw.com

Mark A Ellingsen
                                 on behalf of Creditor Nissan Motor Acceptance Corporation mae@witherspoonkelley.com
                                 brendam@witherspoonkelley.com;aimeem@witherspoonkelley.com

Matthew Todd Christensen
                                 on behalf of Creditor Robert E Allen mtc@angstman.com
                                 mtcecf@gmail.com;megan@angstman.com;mlanderson@angstman.com;abbie@angstman.com;ecf@angstman.com;atty_christen
                                 sen@bluestylus.com;christensenmr81164@notify.bestcase.com

Melinda Willden
                                 on behalf of U.S. Trustee US Trustee Melinda.Willden@usdoj.gov

Steven L Taggart
                                 on behalf of Debtor Robert Allen Auto Group Inc. staggart@maynestaggart.com,
                                 rparson@maynestaggart.com;Taggartoffice01@gmail.com

US Trustee
                                 ustp.region18.bs.ecf@usdoj.gov


TOTAL: 13
